Case: 2:13-md-02433-EAS-EPD Doc #: 5310 Filed: 01/19/20 Page: 1 of 1 PAGEID #: 128945

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E.I. DU PONT DE

NEMOURS AND COMPANY C-8

PERSONAL INJURY LITIGATION
Case No, 2:13-md-2433
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers

This document relates to:

Travis Abbott and Julie Abbott v. E. I. du Pont de
Nemours and Company, Case No, 2:17-cv-998

EVIDENTIARY MOTIONS ORDER NO. 36
Defendant’s Motion to Exclude Expert Opinions Related to Corporate Conduct

This matter is before the Court on Defendant’s Motion to Exclude References to a Public
Health Duty of Care, or Other Inapplicable or Non-Legal Standards of Conduct (ECF No. 60),
Plaintiffs’ Memorandum in Opposition (ECF No. 80), and Defendant’s Reply (ECF No. 83). For
the reasons that the Court set forth in Evidentiary Motions Order No. 25 (MDL ECF No. 5254;
Swartz ECF No. 83) the Court DENIES Defendant’s Motion.

IT IS SO ORDERED.

1-14 -godo Ly

DATE ED - SARGUS, JR.
UNITE ATES DISTRICT JUDGE

 
